Taft, C. J.,
dissenting. The majority opinion could be used as a persuasive argument either against enactment of a statute such as Section 719.10, Revised Code (see also Section 5519.02, Revised Code), or for repeal of such a statute. However, the words of Section 719.10, Revised Code, leave no doubt as to the intention of the General Assembly to require “a view of the premises to be appropriated * * # when * * * demanded [as it was in the instant case] by a party to the proceedings.” The statute provides that ‘ ‘ a view * * # shall be ordered by the court when” so “demanded.” The court is given no discretion to order or deny such a view when such a demand is made. The mandatory character of this statute is not dependent merely upon the word “shall.” Its mandatory character is emphasized and insured by the use of that word with the words “when demanded.”
Furthermore, I am unable to reconcile the reasons advanced in the majority opinion for disregarding the mandatory words of Section 719.10, Revised Code, with the conclusions reached by this court in Director of Highways v. Olrich, 5 Ohio St. 2d 70.
Schneider, J., concurs in the foregoing dissenting opinion.